ORDER
DUNCAN, District Judge.
This matter comes before the Court on appeal by Attorney Andrew M. Fishman from the final judgment entered in these actions by the Bankruptcy Judge dated May 8, 1979. In that order, the Bankruptcy Judge found the reasonable value of the legal services rendered by appellant to both bankrupts to be $75.00. Since the bankrupts had already paid $375.00 to Mr. Fish-man, he was ordered to repay $300.00 to the Clerk of the District Court. Upon a review of the record, including the tape recordings of the proceedings below, and the affidavit of appellant, I find that the judgment should be affirmed for the reasons set forth in the opinion of the Bankruptcy Judge. See Bkrtcy.Ohio, 1 B.R. 532.
It is so ORDERED.